Citation Nr: 1546305	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-09 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) of the lumbar spine and spondylosis with lumbar radiculopathy.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to June 1995, from January 2003 to May 2004, and from June 2010 to July 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In February 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A May 2005 rating decision denied entitlement to service connection for a low back disability, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.  

2.  Evidence received since the time of the May 2005 rating decision is new and relates to an unestablished fact necessary to substantiate the Veteran's claim for a low back disability.

3.  The evidence is at least in relative equipoise as to whether DDD of the lumbar spine and spondylosis with lumbar radiculopathy are related to active duty.




CONCLUSIONS OF LAW

1.  The May 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

3.  The criteria for service connection for DDD of the lumbar spine and spondylosis with lumbar radiculopathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the claim for entitlement to service connection for a low back disability, which represents a full grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (2015).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Here, the Veteran did not submit any new and material evidence within the year following the May 2005 rating decision, nor did he file a timely appeal to the May 2005 rating decision.  As such, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In a July 2012 rating decision, the RO reopened the Veteran's claim for entitlement to service connection for a low back disability.  Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the May 2005 denial was the RO's finding that the evidence did not demonstrate a current diagnosis of a low back disability.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the May 2005 rating decision relating to this unestablished fact.

Evidence submitted and obtained since the May 2005 rating decision includes medical records, VA examination reports, a private medical opinion, and testimony from the Veteran.  This evidence is both "new," as it has not been previously considered by VA, and is "material" as it demonstrates a diagnosis of a current low back disability.  Therefore, the Board finds the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a low back disability is reopened.  Justus, 3 Vet. App. at 512-13.

Service Connection

The Veteran asserts that he has a current low back disability as a result of active duty.  Specifically, he reports that a fall which occurred in 1992 led to his current low back disability.

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

With respect to a current disability, the record reflects diagnoses of DDD of the lumbar spine and spondylosis with lumbar radiculopathy during the pendency of the appeal.  As such, the Board finds that the Veteran has established a current disability for purposes of service connection.

With respect to an in-service event or injury, the Veteran's service treatment records include reports of the 1992 fall as described by the Veteran.  He reported at the time that he fell on his head and back.  He is currently service connected for a neck disability arising out of the same fall.  As such, the Board finds that the Veteran has established an in-service event or injury for purposes of service connection.  

With respect to a nexus between the Veteran's current disability and the in-service event or injury, there are conflicting medical opinions.  The Veteran underwent VA physical examinations in connection with his claim in February and December 2012, and opinions were provided in June and December 2012.  The February 2012 VA examiner diagnosed lumbar spine disc bulge and facet arthropathy with left lower extremity radiculopathy, but did not provide an etiological opinion.  The clinician who provided the June 2012 opinion opined that a low back disability was not aggravated by the Veteran's most recent period of active duty service, but did not address the Veteran's assertion that his low back disability originated during his first period of active duty service.  However, the December 2012 VA examiner diagnosed DDD and opined that it was less likely than not related to the 1992 in-service fall.  The December 2012 examiner reasoned that the Veteran did not report problems with his back immediately after the fall and a 2005 VA examination did not show a low back disability.  

Conversely, in an opinion provided in March 2014, K. Peters, a VA physician's assistant, opined that the Veteran's spinal pathology, including DDD and spondylosis with lumbar radiculopathy, more likely than not stemmed from the original in-service fall in 1992.  Mr. Peters asserted that both the neck and low back were directly impacted in the fall and injured.  Mr. Peters further opined that the Veteran's low back disability had further progressed as a result of continued weight bearing from the Veteran's more recent periods of active duty.

Based on the foregoing, the Board finds the evidence at least in relative equipoise.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds the Veteran's current low back disability is related to active duty.  Therefore, service connection for DDD of the lumbar spine and spondylosis with lumbar radiculopathy is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a low back disability is reopened and, to that extent, the appeal is granted.

Entitlement to service connection for DDD of the lumbar spine and spondylosis with lumbar radiculopathy is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


